Citation Nr: 1721978	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-34 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972; and in the U.S. Air Force Reserves from 1982 until 2009, to include periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INADUTRA).  The service department has recognized that the Veteran had two periods of ACDUTRA; the first from July 24, 1992 to August 8, 1992, and the second from January 28, 2002 to February 8, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.

The Veteran testified at a Board hearing in August 2011.  The Board subsequently remanded the case in June 2012 and November 2013 for further development.

The Acting Veterans Law Judge who conducted the Board hearing in August 2011 is no longer employed with the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing participate in the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was given the opportunity to request another Board hearing.  In October 2015, the Board remanded the issue to afford the Veteran another Board hearing at the local RO, which was conducted in April 2016 before the undersigned Veteran's law Judge.  A transcript of the hearing is associated with the electronic record.  

Additional medical evidence was submitted by the Veteran in May 2016 along with a waiver of RO consideration.


FINDING OF FACT

Hypertension is not caused or aggravated by a disease or injury, during active duty or ACDUTRA; nor is it related to an injury in INACDUTRA; nor did it permanently increase in severity beyond the nature progression of the disease during a subsequent period of active duty, ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With respect to the claim decided herein, the Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its prior remands, the Board directed the AOJ to request additional Air Force Reserve service records, to include identifying periods of ACDUTRA and INADUTRA, obtain any outstanding VA and private treatment records and afford the Veteran a VA examination with opinion.  Additional Reserve service records were obtained, to specifically include leave and earning statements from the Defense Finance and Accounting Service.  A May 2014 letter to the Veteran specifically requested that he identify periods of ACDUTRA and INACDUTRA when his claimed disability occurred.  No further periods of ACDUTRA or INACDUTRA were specifically identified.  

In November 2013 and May 2014, the AOJ requested that the Veteran identify all private providers and submit authorizations so such records could be obtained.  To date, the Veteran has not submitted any authorizations.  Additional VA clinical records dated to October 2015 were obtained.  

The Veteran was also afforded VA examinations in August 2012 and January 2014.  An opinion was also provided by a VA Appeals Management Center (AMC) medical officer in October 2014.  There has been no allegation of a defect in the AOJ's remand compliance.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran has reported that he was first identified as having high blood pressure by a military dentist during a period of ACDUTRA sometime in the 1990s.  He also testified that while on ACDUTRA at Sembach Air Base, Germany, in 2003 and 2005, treatment providers also noted that he had high blood pressure. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a), such as hypertension, is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, while hypertension is a disease enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA, unless they have established veteran status for those periods.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness would also not apply to periods of ACDUTRA or INACDUTRA, unless there was an examination for entrance into that period of service and veteran status was established.  Smith.

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has not asserted, nor has the evidence shown that he had hypertension during his period of active duty from July 1968 to July 1972.  

Service department records confirm that he served in the Air Force Reserves from January 1982 to March 2009.  

Service treatment records include a May 1995 Reserve periodic physical examination that showed blood pressure was 136/80.  There was no objective finding of hypertension.  In his contemporaneous report of medical history, the Veteran expressly denied a history of high blood pressure.  Reserve dental records in April 1995 showed a blood pressure reading of 136/80.  A June 1996 dental record shows that blood pressure was 122/80.  A Blood pressure reading in May 2000 was the same.  Remaining dental records do not document blood pressure readings.  

A May 2000 periodic physical examination showed blood pressure was 140/86.  In his contemporaneous report of medical history, the Veteran expressly denied high blood pressure.  A July 2001 Annual Medical Certificate showed a current diagnosis of hypertension and that the Veteran was taking Accupril daily.  Subsequent records continue to show an assessment of hypertension.  Follow up private clinical records document hypertension since 2003.  

The Veteran filed a claim for service connection in February 2006.  In his claim, he reported the onset of hypertension in 1995 while stationed at Sembach Air Force Base in Germany.  

In support of his claim, the Veteran submitted a July 2006 opinion from his private physician that stated that the Veteran had hypertension, and that he had been treating the Veteran for many years.  The physician opined that the Veteran's hypertension actually materialized while serving in the military service.  However, he did not elaborate.  

In October 2006, the Veteran was afforded a VA examination for hypertension.  He reported that he was told he had hypertension for the first time at a dental office at Holloman Air Force Base, New Mexico in 1994 or 1995.  However, upon return from that Reserve activation, his private physician told him that his blood pressure was alright and no therapy was started.  

Ultimately, the Veteran was seen again by a private physician in approximately 2000 and started on medication.   The Veteran could not recall the name of the medication, but was ultimately switched to Accupril.  The Veteran's blood pressure reportedly had striking elevation in the company of a physician.  The Veteran reported that he had "white coat syndrome".  His at home blood pressure log revealed much lower readings.  The diagnosis was hypertension, treated, controlled with history of while coat syndrome.  An opinion as to etiology was not proffered.  

At the August 2011 Board hearing, the Veteran testified that he was told while seeking dental treatment on a 30 day period of active duty that he had some problems with his blood pressure.  He reported that he was treated for hypertension again while on active duty in 2003.  

In a September 2011 statement, the Veteran reiterated that he was diagnosed with hypertension on three separate occasions while on 30 day active duty tours.  He reported that he was informed of high blood pressure readings during a dental appointment in 1997.  The next time was while stationed in Germany in 2003 and then the last time in 2005 again while stationed in Germany.  

On remand, the Veteran was afforded another VA examination in August 2012.  The claims file was reviewed.  The examiner opined that it was at least as likely as not that the evidence first supports a diagnosis of hypertension sometime between May 6, 2000 when blood pressure was still normal and February or July 2001, when he was noted to be on Accupril once daily for hypertension.  

Although a single medical visit in September 1998 showed an elevated blood pressure of 154/93, the Veteran was clearly in pain from ankle strain and pain is well known to cause transiently elevated blood pressure.  A subsequent blood pressure reading done on May 6, 2000 was 140/86.  There was no dental note in the claims file reporting an elevated blood pressure reading taken at the time of a dental appointment.  

The examiner noted the June 1996 and May 2000 readings of 122/80.  The examiner continued that it was possible that the Veteran had a single elevated blood pressure at a dental visit in 1994 that was not in the medical records.  However it is not unusual to have a transiently elevated blood pressure due to pain as noted above and the subsequent blood pressures of record were normal after the elevated blood pressure reported by the Veteran at the dentist in 1994.  He already had a diagnosis of hypertension and was on blood pressure medications for two years at the time of his reported elevated blood pressures in Germany in 2003.  

The Veteran was afforded another VA examination in January 2014.  The electronic record was reviewed and the examiner thoroughly outlined all of the pertinent blood pressures readings of record.  The examiner also noted that According to UpToDate2014 Overview of Hypertension, a diagnosis of hypertension is best made after measurement of blood pressure on at least three visits, spaced over a period of weeks to months.  The Veteran reported that he had about 130 days of active duty intermittently throughout his Reserve service.  He reported that he was deployed to England in 1984 and 1989; to Panama for about six tours for 2 weeks each and one tour for 30 days; and to Germany three times (last in 2004).  He stated that he had annual exams during his time in the Reserves.  

The Veteran again reiterated that he was told he had hypertension by a dentist at Holloman AFB. The Veteran reported that he was told by his primary care physician that he had white coat syndrome.  He stated that he was diagnosed with hypertension and started on blood pressure medication (Accupril) in Colorado Springs.  He further reported that during active duty, he was noted to have elevated blood pressure (about 2000) at a point when he had severe knee pain as well when stationed at Sembach Air Base in Germany.  He did not recall having a blood pressure log ordered during active duty.  However, he was noted to have elevated blood pressure at his retirement exam. 

The examiner opined that it was less likely than not that the Veteran's hypertension had its onset during active duty service.  It was also less likely than not that the Veteran's hypertension is related to active duty service or had its onset during a period of ACDUTRA.  The examiner elaborated that the available records supported initial onset, diagnosis and treatment for hypertension sometime after May 6, 2000 and prior to July 14, 2001.  The examiner also observed that there was no evidence of record showing active duty or ACDUTRA during this period.  

The examiner noted that she had reviewed carefully the personnel records and medical records and was not able to identify any other periods of active duty.  Moreover, during the in-person interview, the Veteran was not able to specifically identify any other periods of active duty or ACDUTRA while in the Reserves.  

The examiner also found that the Veteran's hypertension, which "clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner reiterated that it was less likely than not that the Veteran's hypertension (first diagnosed and treated sometime after May 6, 2000 and before July 14, 2001 was permanently aggravated (increased in severity) during service or any period of ACDUTRA. 

The examiner explained that since the first records of diagnosis and treatment for hypertension, the Veteran had required treatment with a single medication (Accupril).   The Veteran self-reported that his last period of active duty was sometime in 2004.  At the time of the VA examination in October 2006, the Veteran remained on the same single blood pressure medication.  There was no objective evidence to show permanent aggravation of his hypertension during a period of active duty service or active duty training.  

In October 2014, the AMC obtained an opinion by its medical officer, who was a physician.   After reviewing the evidence of record, the AMC medical officer stated that she was in total agreement with the prior VA examiners.  

At the April 2016 hearing, the Veteran again testified that hypertension was initially found during a period of qualifying service at Simbaugh, Germany.

Analysis

Initially, the Board notes that there is no lay or medical evidence showing that the Veteran's hypertension manifested during his period of active service from July 1968 to July 1972.  Moreover, there were no findings of hypertension within one year of the Veteran's discharge from active service.  The Veteran has reported the onset of hypertension more than 20 years after the initial period of active service and the record does not documented elevated blood pressure readings until approximately 28 years after the period of active duty.

The Veteran has generally maintained that hypertension was identified during a period of active duty or ACDUTRA in the mid-1990's.  Despite multiple efforts, VA has been unable to confirm through the service department that the Veteran had qualifying service during this period.  The provisions of 38 C.F.R. § 3.203(c) (2016) require verification of service from the service department whenever a claimant lacks the official evidence specified in 38 C.F.R. § 3.203(b) (2016).  Capellan v. Peake, 539 F.3d 1373, 1380-1 (Fed. Cir. 2008).  The records specified in 38 C.F.R. § 3.203(b) are records created by the service department.  The Veteran has not submitted such evidence.

As such, the evidence is against the grant of service connection on the basis of any service in the 1990's.  The elevated blood pressure reading in 1998 was attributed the stress from an ankle injury; but more importantly did not occur during a confirmed period of active service or ACDUTRA.

VA examiners found, and the record shows, that the Veteran was first shown to have elevated blood pressure readings sometime after May 6, 2000 and before July 14, 2001.  The Veteran was not in qualifying active service or ACDUTRA during this period; which would have been many years after his discharge from active service.  As such, the service incurrence of hypertension may not be presumed.  Moreover, there is no lay or medical evidence of pertinent symptoms since the Veteran's discharge from active service.  See Walker, cited above.  In this regard, the Veteran reported first being told that he had elevated blood pressure in the 1990s, while seeking dental treatment, again many years after his discharge from active service.  

Moreover, the evidence fails to show that the Veteran's hypertension manifested during a period of ACDUTRA. In this regard, based on review of all the evidence, all of the VA examiners determined that the Veteran's hypertension was first diagnosed sometime between May 6, 2000 and before July 14, 2001 and the Veteran was not on ACDUTRA during this period.  Reserve records do not document that the Veteran was on ACDUTRA during this period.  Moreover, the Veteran has not identified any periods of ACDUTRA during this period.  In fact, at the October 2006 VA examination, he reported being diagnosed by a private physician in 2000.  

The Veteran did have periods of ACDUTRA in 2002; but hypertension was not reported during this period and it is not possible to find that the pre-existing hypertension underwent an increase in underlying disability.  See 38 C.F.R. § 3.306(b) (2016) (providing that aggravation may not be conceded where the disability underwent no increase in severity during service).  Parenthetically, the presumption of soundness would not apply to this period, because the Veteran had not established veteran status for this service and there was no examination when he was accepted for this service.

There was a reported period of ACDUTRA in 2003 and 2004 in Germany; but the service department has not verified such service nor is there evidence of an increase in the underlying hypertension during the purported period of service.  

The Board recognizes that the July 2006 private opinion was that the Veteran's hypertension began during military service.  However, this opinion was not based on review of the Veteran's claims file or any other reliable medical history and did not discuss the specific period of service when hypertension began.  Moreover, the examiner did not address the Veteran's periods of ACDUTRA and offered no rationale for this opinion.  As such, this opinion is inadequate to support an award of service connection and outweighed by the more probative VA examinations.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran did have periods of INACDUTRA; but service connection is not provided for diseases incurred during such periods.  38 U.S.C.A. § 101(24).  As noted, hypertension is defined by VA as a chronic disease.  38 C.F.R. § 3.309(a).

The Board finds that the preponderance of evidence is against the claim for service connection for hypertension.  As such, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


